Opinion issued October 30, 2008 






 


In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-07-00863-CR
          01-07-00864-CR
____________

KEVIN JEROME JACKSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court 
Harris County, Texas
Trial Court Cause Nos. 1089224 and 1091222



MEMORANDUM  OPINION
	Because no brief had been filed for appellant, we abated this appeal and
ordered a hearing in the trial court.  Among the issues the trial judge was to consider
was whether appellant desired to prosecute the appeal.  The trial court conducted the
hearing on September 24, 2008 and the supplemental record of that hearing has been
filed in this Court.  At the hearing, appellant stated that he wished to withdraw this
appeal.
	We order the appeal reinstated.  Appellant has not filed a written motion
to withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant's
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
	The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).